Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 1 of 9 PageID 300




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                        Case No.: 8:11-cr-43-33AEP


   JAMES DION BARNES, JR.

   _______________________________/

                                     ORDER

        This cause is before the Court pursuant to Defendant

   James    Dion   Barnes,   Jr.’s   pro     se   “Emergency   Motion   for

   Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)” (Doc.

   # 69), filed on December 21, 2020. The United States of

   America responded on January 6, 2021. (Doc. # 71). For the

   reasons that follow, the Motion is denied.

   I.   Background

        In September 2011, the Court sentenced Barnes to 262

   months’ imprisonment after he pled guilty to conspiracy to

   distribute and possess with intent to distribute 500 grams or

   more of cocaine. (Doc. # 40). Subsequently, that sentence was

   reduced to 168 months. (Doc. # 49). Barnes is 49 years old

   and is projected to be released on March 5, 2022. (Doc. # 71

   at 1).




                                       1
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 2 of 9 PageID 301




         In     his   Motion,        Barnes       seeks     home    confinement      or

   compassionate       release       under    Section       3582(c)(1)(A)(i),        as

   amended by the First Step Act, primarily based on his COVID-

   19    infection     in     November        2020    and     his    other     medical

   conditions. (Doc. # 69). The United States has responded (Doc.

   # 71), and the Motion is ripe for review.

   II.   Discussion

         As an initial matter, Barnes asks in his Motion for the

   Court to grant him home confinement. (Doc. # 69 at 1). But

   the Court has no authority to direct the Bureau of Prisons

   (BOP)   to    place      Barnes    in     home    confinement      because      such

   decisions are committed solely to the BOP’s discretion. See

   United States v. Calderon, No. 19-11445, 2020 WL 883084, at

   *1    (11th    Cir.       Feb.     24,         2020)(district          courts   lack

   jurisdiction       to    grant    early        release   to     home    confinement

   pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

   Once a court imposes a sentence, the BOP is solely responsible

   for determining an inmate’s place of incarceration to serve

   that sentence. See Tapia v. United States, 564 U.S. 319, 331

   (2011)(“A sentencing court can recommend that the BOP place

   an offender in a particular facility or program . . . [b]ut

   decision making authority rests with the BOP.”); 18 U.S.C. §




                                              2
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 3 of 9 PageID 302




   3621(b)(“The         [BOP]     shall       designate    the        place     of    the

   prisoner’s imprisonment[.]”).

         Thus, the Court agrees with the United States that

   Barnes’s request for home confinement falls outside Section

   3582(c)’s grant of authority. (Doc. # 71 at 5). The Motion is

   denied as to this requested relief.

         To the extent that Barnes also requests compassionate

   release from prison, the Court finds that Barnes has not

   exhausted      his    administrative           remedies       as    there     is    no

   allegation or evidence that Barnes administratively appealed

   the Warden’s timely October 1, 2020, denial of his September

   30 compassionate release request. (Doc. # 69 at 3). Although

   the United States argues otherwise (Doc. # 71 at 8 n.5), this

   Court holds that, if the warden denies a request during the

   first 30 days, the inmate cannot proceed to court until

   administrative        remedies       are    fully   exhausted.         See    United

   States v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D.

   Ga. Feb. 27, 2020)(“[W]hen seeking compassionate release in

   the   district        court,     a     defendant       must    first        file    an

   administrative request with the Bureau of Prisons [] and then

   either exhaust administrative appeals or wait the passage of

   thirty days from the defendant’s unanswered request to the

   warden   for    relief.”       (emphasis       added));       United    States      v.


                                              3
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 4 of 9 PageID 303




   Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at *2 (D. Idaho

   Jan. 8, 2020)(“It seems odd that Congress would allow a

   defendant     to     short-circuit      the        Bureau    of     Prison’s

   administrative procedures simply by waiting 30 days after

   filing his request, despite the warden timely acting on that

   request. In this context ‘lapse’ clearly means that the warden

   must fail to act on the defendant’s request for a period of

   30 days.”), appeal dismissed, No. 20-30065, 2020 WL 3125318

   (9th Cir. May 4, 2020), and reconsideration denied, No. 2:16-

   CR-00269-BLW, 2020 WL 2202437 (D. Idaho May 6, 2020); United

   States v. Ng Lap Seng, 459 F. Supp. 3d 527, 536 (S.D.N.Y.

   2020)(“I agree with the courts that have interpreted Section

   3582(c)(1)(A)’s      ‘lapse’   language       as    requiring     the   BOP’s

   failure to respond to a prisoner’s request for a compassionate

   release     motion   within    thirty     days,       giving      the   court

   discretion to hear a compassionate release motion if the BOP

   has failed to timely consider the request.”).

        Regardless, even assuming that Barnes has exhausted his

   administrative remedies, the Court agrees with the United

   States that the Motion should be denied on the merits.

        “The    authority    of   a   district        court    to    modify   an

   imprisonment sentence is narrowly limited by statute.” United

   States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);


                                      4
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 5 of 9 PageID 304




   see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18

   (11th    Cir.     2002)(collecting            cases    and     explaining   that

   district courts lack the inherent authority to modify a

   sentence). Specifically, 18 U.S.C. § 3582(c) sets forth the

   limited circumstances in which a district court may reduce or

   otherwise modify a term of imprisonment after it has been

   imposed. The only portion of Section 3582(c) that potentially

   applies to Barnes is Section 3582(c)(1)(A)(i), which permits

   a   court    to    reduce     a   sentence      where      “extraordinary      and

   compelling reasons warrant such a reduction.” 18 U.S.C. §

   3582(c)(1)(A)(i).

         The Sentencing Commission has set forth examples of

   qualifying        “extraordinary         and    compelling       reasons”      for

   compassionate release, including but not limited to: (1)

   terminal     illness;       (2)   a     serious   medical       condition   that

   substantially diminishes the ability of the defendant to

   provide self-care in prison; or (3) the death of the caregiver

   of the defendant’s minor children. USSG § 1B1.13, comment.

   (n.1).      Barnes    bears       the    burden       of     establishing   that

   compassionate release is warranted. See United States v.

   Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2

   (M.D.    Fla.     June   7,   2019)(“Heromin          bears     the   burden    of

   establishing that compassionate release is warranted.”).


                                             5
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 6 of 9 PageID 305




             Barnes primarily seeks compassionate release because he

   had COVID-19 in early November and fears reinfection. (Doc.

   # 69 at 1, 3). But his medical records show that, as of

   November 16, 2020, Barnes had no symptoms related to COVID-

   19. (Doc. # 71 at 12, Doc. # 74). Indeed, Barnes’s temperature

   and       oxygen       levels   were      normal       for   the     duration        of   his

   infection and he was asymptomatic. (Doc. # 74). Thus, it

   appears Barnes has recovered unscathed.

             In light of the records reflecting that he was not

   seriously ill two months ago when he had COVID-19, Barnes has

   not       shown    that      that     infection        is    an    extraordinary          and

   compelling         reason       for    compassionate          release.        See,    e.g.,

   United States v. Thomas, No. 8:10-cr-438-T-33AAS, 2020 WL

   4734913,          at    *2   (M.D.        Fla.       Aug.    14,    2020)(“The        Court

   understands that Thomas is suffering some unpleasant symptoms

   as    a    result       of   COVID-19.       But,      in    light       of   the   records

   reflecting that she is not seriously ill, Thomas has not shown

   that her illness is an extraordinary and compelling reason

   for compassionate release.”); United States v. Frost, No.

   3:18-CR-30132-RAL, 2020 WL 3869294, at *4 (D.S.D. July 9,

   2020)(denying motion for compassionate release by prisoner

   who       tested       positive     for    COVID-19         and    had    other     medical

   conditions like diabetes, severe coronary artery disease, and


                                                    6
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 7 of 9 PageID 306




   COPD because his COVID-19 symptoms were not severe and there

   was no indication he could not provide self-care while in

   prison); United States v. Rumley, No. 4:08CR00005, 2020 WL

   2499046, at *2 (W.D. Va. May 14, 2020)(denying motion for

   compassionate release where defendant had contracted COVID-

   19 but was experiencing minor symptoms); United States v.

   Eddings, No. 2:09-CR-00074-JAM-AC, 2020 WL 2615029, at *2

   (E.D. Cal. May 22, 2020)(denying motion for compassionate

   release   even   though   defendant          had     COVID-19        and   “medical

   conditions    that    could       place     him     at     a    higher     risk   of

   complications”       because       he       was     not        experiencing       any

   complications).

        Nor does the risk of reinfection with COVID-19 warrant

   release. See United States v. Coleman, No. 6:11-cr-247-Orl-

   28KRS, 2020 WL 5912333, at *3 (M.D. Fla. Oct. 6, 2020)(“[T]he

   mere risk of reinfection of Covid-19 does not constitute an

   extraordinary     and     compelling              reason       for    release.”).

   Additionally, the Court is not convinced that Barnes’s other

   medical      conditions       —     hypertension               and    obesity       —

   “substantially diminish [his] ability . . . to provide self-

   care within the environment of a correctional facility.” USSG

   § 1B1.13 comment. (n.1). Thus, his hypertension and obesity

   do not create an extraordinary and compelling reason for


                                           7
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 8 of 9 PageID 307




   compassionate release. See Cannon v. United States, No. CR

   11-048-CG-M, 2019 WL 5580233, at *3 (S.D. Ala. Oct. 29,

   2019)(“[D]espite     the     many       medical    afflictions    Cannon

   identifies, he does not state, much less provide evidence,

   that his conditions/impairments prevent him from providing

   self-care   within   his   correctional       facility.    Rather,    the

   medical   records    provided    by     Cannon    show   that   his   many

   conditions are being controlled with medication and there is

   no mention that his conditions are escalating or preventing

   him from being from being able to provide self-care.”).

        Finally, the 18 U.S.C. § 3553(a) factors do not support

   compassionate     release.      Section      3553(a)     requires     the

   imposition of a sentence that protects the public and reflects

   the seriousness of the crime. As the United States explains,

   Barnes “was a significant cocaine trafficker” and the Court

   agrees that the seriousness of Barnes’s crime weighs against

   release. (Doc. # 71 at 14).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        James Dion Barnes, Jr.’s pro se “Emergency Motion for

   Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)” (Doc.

   # 69) is DENIED.




                                       8
Case 8:11-cr-00043-VMC-AEP Document 75 Filed 01/13/21 Page 9 of 9 PageID 308




        DONE and ORDERED in Chambers, in Tampa, Florida, this

   13th day of January, 2021.




                                     9
